Exhibit POWER OF ATTORNEY WHEREAS, OKLAHOMA GAS AND ELECTRIC COMPANY, an Oklahoma corporation (herein referred to as the “Company”), is about to file with the Securities and Exchange Commission, under the provisions of the Securities Exchange Act of 1934, as amended, its annual report on Form 10-K for the year endedDecember31, 2009; and WHEREAS, each of the undersigned holds the office or offices in the Company herein-below set opposite his or her name, respectively; NOW, THEREFORE, each of the undersigned hereby constitutes and appoints PETER B. DELANEY, SEAN TRAUSCHKE and SCOTT FORBES and each of them individually, his or her attorney with full power to act for him or her and in his or her name, place and stead, to sign his name in the capacity or capacities set forth below to said Form 10-K and to any and all amendments thereto, and hereby ratifies and confirms all that said attorney may or shall lawfully do or cause to be done by virtue hereof. IN WITNESS WHEREOF, the undersigned have hereunto set their hands this 17th day of February, 2010. Peter B. Delaney, Chairman, Principal Executive Officer and Director / s / Peter B. Delaney Wayne H. Brunetti, Director / s / Wayne H. Brunetti Luke R. Corbett, Director / s / Luke R. Corbett John D. Groendyke, Director / s / John D. Groendyke Kirk Humphreys, Director / s / Kirk Humphreys Robert Kelley, Director / s / Robert Kelley Linda P. Lambert, Director / s / Linda P. Lambert Robert O. Lorenz, Director / s / Robert O. Lorenz Leroy C. Richie, Director / s / Leroy C. Richie J. D. Williams, Director / s / J. D. Williams Sean Trauschke, Principal Financial Officer / s / Sean Trauschke Scott Forbes, Principal Accounting Officer / s / Scott Forbes STATE OF OKLAHOMA) )SS COUNTY OF OKLAHOMA) On the date indicated above, before me, Sharon Whiting, Notary Public in and for said County and State, personally appeared the above named directors and officers of OKLAHOMA GAS AND ELECTRIC COMPANY, an Oklahoma corporation, and known to me to be the persons whose names are subscribed to the foregoing instrument, and they severally acknowledged to me that they executed the same as their own free act and deed. IN WITNESS WHEREOF, I have hereunto set my hand and affixed my official seal on the 17th day of February, /s/Sharon Whiting Sharon Whiting Notary Public in and for the County of Oklahoma, State of Oklahoma My Commission Expires: February
